COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  IN RE: CYNTHIA FLORES,                            §                No. 08-18-00016-CV
  INDIVIDUALLY AND AS NEXT
  FRIEND OF D. G., A MINOR CHILD,                   §          AN ORIGINAL PROCEEDING

                         Relator.                   §                  IN MANDAMUS

                                                    §

                                                §
                                              ORDER

        Relator, Cynthia Flores, individually and as next friend of D.G., has filed a mandamus

petition challenging an order granting a petition for bill of review filed by the real party in interest,

Tenet Hospitals, Ltd. (Tenet) in cause number 2017DCV1204 and setting aside the default

judgment in cause number 2016DCV3701. The Court has determined that it will not take any

action on the petition for writ of mandamus pending a response from Tenet. The response is due

to be filed no later than March 11, 2017.

        Relator has also filed a motion to stay the proceedings in cause number 2016DCV3701,

including the deadline for Relator to file her expert report. Relator’s request to the stay the

proceedings in the trial court is granted in part. The 168th District Court is directed to stay all

proceedings in cause number 2016DCV3701. It is unclear to the Court whether it has authority to

stay the statutory deadline for Relator to file her expert report or whether a stay order would toll

the running of the time period for Relator to file the expert report. Therefore, this stay order does

                                                   1
not purport to apply to that deadline. The Court requests that the parties file letter briefs addressing

this issue no later than 3:00 p.m., Wednesday, February 14, 2018. The Court will reconsider the

issue in light of the briefing provided by the parties and issue a clarifying order as soon as

practicable, but not later than Friday, February 16, 2016.

        IT IS SO ORDERED this 9th day of February, 2018.

                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2